Citation Nr: 1633019	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to August 1945.  He died in July 2009, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2014, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, the Court vacated the Board's July 2014 decision and remanded the claim for further development pursuant to a Joint Motion for Partial Remand (JMR) filed by representatives of the appellant and VA.

Pursuant to the September 2015 JMR, in February 2016, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2015).  A VHA opinion was received in March 2016, and in April 2016, the Board notified the appellant of its request for a VHA medical opinion and offered her the opportunity to respond to the opinion.  In response, the appellant's representative submitted written argument in June 2016, which has been considered in this case.

Finally, in the July 2014 decision, the Board remanded the appellant's claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 for the cause of the Veteran's death for further development.  In June 2015, the Board remanded that claim again.  That claim is still pending before the agency of original jurisdiction (AOJ), and will not be addressed herein.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA files associated with the Veteran.  A review of the documents in those file reveals that certain documents, including the September 2015 JMR and Court Order, and the December 2015 appellate brief, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the appellant's claim.  Any future consideration of the appellant's claim should also take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in July 2009, and lists he immediate cause of death as uremia, due to or as a consequence of renal failure.   

2.  At the time of his death, the Veteran was service connected for: cold injury residuals of the bilateral feet, bilateral peripheral neuropathy of the lower extremities, and posttraumatic stress disorder (PTSD).  He was also in receipt of individual unemployability under 38 C.F.R. § 4.16(a) from March 2001.

3.  Uremia, renal failure, acute tubular necrosis and vancomycin toxicity, methicillin-resistant staphylococcus aureus (MRSA)/pseudomonas aeruginosa pneumonia and pseudomonas aeruginosa/torulopsis glabrata urinary tract infection were not demonstrated in service or for many years thereafter.  There is no competent evidence of record demonstrating a relationship between the cause of the Veteran's death and his active military service.

4.  The Veteran's death was not proximately due to or the result of a service-connected disability, and a service-connected disability did not contribute to his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the appellant's claim, she has not alleged that VA has not fulfilled its duty notify or assist in the development of her claims.  See June 2016 Appellate Brief.  Moreover, now that a medical opinion has been obtained, the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, 

the Board finds that VA has now met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

The appellant contends that that service connection should be established for the cause of the Veteran's death.  The sole concern of this discussion is to address the question of whether the Veteran's death was caused or hastened by a service-connected disability.  The question of whether the appellant is entitled to DIC benefits under 38 U.S.C. § 1151 for the cause of the Veteran's death is a separate issue that will be discussed in a separate decision.
 
The Veteran's Certificate of Death shows that he died in July 2009, and that the immediate cause of death was uremia, due to or as a consequence of renal failure.  An autopsy report shows that the immediate cause of death was uremia, due to/or a consequence of renal failure, due to/or a consequence of acute tubular necrosis and vancomycin toxicity due to/or a consequence of MRSA/pseudomonas aeruginosa pneumonia and pseudomonas aeruginosa/torulopsis glabrata urinary tract infection.

At the time of his death, service connection was established for: cold injury residuals of the bilateral feet, bilateral peripheral neuropathy of the lower extremities, and PTSD.  He was also in receipt of individual unemployability under 38 C.F.R. § 4.16(a) from March 2001.

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). For a service-

connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b).

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(3).

To establish a right to compensation for a present disability, the evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(2)(3).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay 

observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pertinent evidence includes the Veteran's VA treatment records, private treatment records, a March 2016 VHA opinion, and lay statements from the appellant, her daughter, and her representative.

In April 2009, the Veteran suffered from cardiopulmonary arrest.  At the time, the Veteran was being cared for at a VA long-term care facility.  The Veteran was resuscitated and was subsequently transferred to a private medical facility.  An April 24, 2009 discharge summary from the private medical facility notes a primary diagnosis of cardiac arrest secondary to sepsis, status post resuscitation with profound anoxic brain injury.  The treatment provider concluded that the Veteran 

would die from some complication of his severe anoxic brain injury such as pneumonia or sepsis.  The treatment provider noted that the Veteran was being treated for sepsis that was severe enough to cause cardiopulmonary arrest.  An April 24, 2009 VA treatment record notes that the Veteran went into cardiac arrest secondary to MRSA urosepsis.  In May 2009, the Veteran developed pneumonia.  Despite ongoing medical care, the Veteran died on July [redacted], 2009.  

A July 2009 discharge summary noted the Veteran's primary diagnosis to be pulmonary edema with cardiac failure and uremia.  The summary noted that the Veteran's death was attributed to pulmonary edema developing in a debilitating patient with cardiac failure and uremia.

The Veteran's July 2009 death certificate lists his immediate cause of death as uremia due to or as a result of renal failure.  A July 2009 autopsy report notes that the Veteran's immediate cause of death as uremia due to or as a consequence of the following: renal failure that had been ongoing for one month; acute tubular necrosis and vancomycin toxicity that had ongoing for one month; and MRSA/pseudomonas aeruginosa pneumonia and pseudomonas aeruginosa/torulopsis glabrata urinary tract infection.  A July 2009 addendum to the autopsy report notes that the Veteran's "cause of death appears to be pulmonary edema related to the patient's heart failure, kidney failure, and uremia."  With regard to the cause of the Veteran's kidney failure, the addendum notes that such was "multifactorial with his longstanding hypertension likely playing a significant role."

In her February 2015 appellate brief to the Court, the appellant argued that there was evidence suggesting a connection between PTSD and cardiovascular-related disorders, and cited to two articles that discussed link between PTSD and physical 

health, including heart disease.  See Kay Jankowski, PTSD and Physical Health, VA PTSD: National Center for PTSD, http://www.ptsd.va.gov/professional/
co-occurring/ptsd-physical-health.asp (last updated August 17, 2015); Heart-Mind Mystery: Unraveling the Link Between PTSD and Heart Disease, VA Office of Research and Development (Feb. 24, 2014), http://www.research.va.gov/currents/
spring2014/spring2014-1.cfm.  

In her May 2015 appellate brief, the appellant also noted that VA has acknowledged a possible relationship between PTSD and cardiovascular disorders.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60,083, 60,087 (October 7, 2004), available at http://www.va.gov/orpm/docs/20041007_
AM09_PresumptionsofServiceConnection.pdf.  The appellant argued that, although the Veteran was never a prisoner of war, this evidence nevertheless suggested that a possible relationship existed between PTSD and cardiovascular disorders.

As noted in the introduction, in response to the September 2015 JMR, the Board sought a VHA opinion to address the appellant's claim.  The Board asked the examination to address two questions.  First, the examiner was to address whether it was at least as likely as not that the Veteran's service-connected disabilities were the principle cause of his death.  Second, the examiner was asked to address whether the Veteran's service-connected disabilities were a contributory cause of the Veteran's death.  

In the March 2016 VHA opinion, the examiner opined that the Veteran's service-connected disabilities were not the principal cause of his death.  The examiner also stated that his service-connected disabilities were neither singly, nor jointly with some other condition, the immediate or underlying cause of the Veteran's death.  The examiner noted that the Veteran's death was immediately caused by multi-

organ failure after a prolonged minimally responsive state after a cardiac arrest event on April 15, 2009.  The examiner noted that, based on his VA treatment record, the Veteran was reportedly alert and reasonably functional before his cardiac arrest.  The examiner determined that the roles of the Veteran's service-connected disabilities were immaterial.  With regard to the Veteran's PTSD, the examiner noted that, despite his prior diagnosis of that condition, that disability had a noncontributory bearing on his death.  Concerning his service-connected cold injury residuals to his feet and peripheral neuropathy, the examiner noted that these disabilities were merely sensory disabilities, and were not, in any comprehensible way a direct cause of his death.

With regard to whether the Veteran's service-connected disabilities were contributory causes of the Veteran's death, the examiner opined that his service-connected disabilities did not contribute substantially or materially to the Veteran's death, they did not combine to cause the Veteran's death, and they did not lend assistance to the production in the Veteran's death.  The examiner noted the Veteran's history of atrial fibrillation and right thalamic stroke in 1994, an intracranial hemorrhage in 1995, lacunar infarction in 2002, and his cardiac arrest in April 2009.  The examiner noted that, because of his history of stroke, the Veteran was in a nursing home facility for six years prior to his death.  The examiner also noted that, while the Veteran's collapse in April 2009 was not witnessed and his "pulseless and non-breathing" state was not known at that time, his blood pH  was 6.80, which was profoundly acidotic.  The examiner stated that such a degree of acidosis in and of itself suggests a grim prognosis from the outset for resuscitation efforts.  The examiner also noted that he was suffering from urosepsis at the time of his cardiac arrest, and that that condition would further compromise his physiologic response to any resuscitative efforts.  The examiner also stated that within the first several days of his acute post-resuscitative hospitalization, he developed pneumonia and was on mechanical ventilation.    The examiner noted that, after he was 

discharged, he was transferred back to the nursing home and was only responsive to painful stimuli until multi-organ failure eventually resulted in his death.  Thus, the examiner concluded that the Veteran's service-connected PTSD, cold injury residuals to his feet, and peripheral neuropathy did not play a contributory role in his death.

The Board will first address the whether the immediate and contributory causes of death that are listed on the Veteran's death certificate may be connected to his military service.  As noted above, the immediate cause of the Veteran's death was uremia, due to or as a consequence of renal failure.  The Veteran's service treatment records do not reflect that he ever complained of, or was treated for, symptoms associated with uremia or renal failure, or for acute tubular necrosis and vancomycin toxicity,  MRSA/pseudomonas aeruginosa pneumonia and pseudomonas aeruginosa/torulopsis glabrata urinary tract infection.  None of these conditions appears in the record until many decades following the Veteran's separation from service.  The appellant has made no contention that any of these diseases had been present since service or were otherwise related to the Veteran's military service, and there is no competent medical evidence suggesting such a link.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  In the absence of any evidence, service connection for the cause of the Veteran's death cannot be granted based on the Veteran's uremia or renal failure, for acute tubular necrosis and vancomycin toxicity, MRSA/pseudomonas aeruginosa pneumonia and pseudomonas aeruginosa/torulopsis glabrata urinary tract infection, and their relationship to his military service.


With regard to whether the Veteran's service-connected disabilities caused or contributed to his death, based upon the evidence of record, the Board finds that a preponderance of the evidence is against the appellant's claim.  As noted above, he was service-connected for cold injury residuals of the bilateral feet, bilateral peripheral neuropathy of the lower extremities, and PTSD.

The only competent evidence of record that addresses a relationship between the Veteran's service-connected disabilities and his cause of death is the March 2015 VHA opinion.  As noted above, the examiner concluded that the Veteran's service-connected disabilities were neither singly, nor jointly with some other condition, the immediate or underlying cause of the Veteran's death.  The examiner reasoned that the Veteran's service-connected disabilities were immaterial to his multi-organ failure after a prolonged minimally responsive state after a cardiac arrest event on April 15, 2009.  With regard to the Veteran's PTSD, the examiner stated that there was no evidence that his PTSD contributed to his death; the examiner determined that the Veteran's cold injury residuals to his feet and peripheral neuropathy were sensory disabilities, and that there was no comprehensible way for these disabilities to be a direct cause of his death.  Furthermore, the examiner concluded that there was no evidence that the Veteran's service-connected disabilities contributed substantially or materially to his death, that they did not combine to cause the Veteran's death, and they did not lend assistance to the production in the Veteran's death.  In support of his opinion, the examiner found significant the Veteran's prior medical history, including his atrial fibrillation and right thalamic stroke in 1994, an intracranial hemorrhage in 1995, lacunar infarction in 2002, and his cardiac arrest in April 2009.  The examiner reasoned that the 6.8 blood pH reading was profoundly acidotic and suggested a grim prognosis from the outset for resuscitation efforts.  The Board accords great probative weight to this opinion as the examiner reviewed the claims file, recounted the Veteran's pertinent medical history, and provided a fully explained rational for all conclusions reached.  See Nieves-Rodriguez v. Peake, 22Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

With regard to the articles identified by the appellant, a medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the treatise evidence is not accompanied by any competent medical opinion showing that the general statements made in the article are specifically applicable to the Veteran's situation.  More importantly, as noted above, the current evidence of record does not demonstrate that the Veteran's death is in anyway connected to either his military service or his service-connected disabilities.  Therefore, the articles are not considered to be evidence sufficient to support the grant of service connection for the cause of the Veteran's death.

Finally, the Board acknowledges the lay statements of record contended that the Veteran's death was related to his service-connected disabilities, including statements from the appellant, her daughter, and her representative.  Despite these contentions, they are not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation of death involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the cause of the Veteran's death requires a specialized understanding of the medical nature and pathology of his disabilities, which the appellant, her daughter, and her representative has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, these lay statements are afforded no probative value.

In summary, the Board finds that a preponderance of the evidence is against finding a link between a service-connected disability and the Veteran's death.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, supra.  Accordingly, entitlement to service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


